Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barry J. Bluefeld seeks to appeal the district court’s order granting the Defendants’ motion to strike certain correspondence. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P, 64(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bluefeld seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny the Appellees’ motions to strike and for sane-*101tions, and we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED